DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the English summary/abstract of non-patent literature document 7 (authored by Burkle and Wobbe) is illegible.  Furthermore, the document itself is over 300 pages long and printed in German and the IDS does not provide any relevant sections or translations of any relevant sections.
Election/Restrictions
Claims 1-7, 9-13, 15 and 17-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/11/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Kapp on 6/17/2022.

The application has been amended as follows: 
Delete claims 1, 11, 19 and 21 and replace as follows:
--1.	An aircraft structure comprising:
a panel, the panel having an exterior surface and an interior surface on opposite sides of the panel;
a plurality of strips on the interior surface of the panel; and,
wherein the plurality of strips include a first strip defining a slot, and the plurality of strips include a second strip defining a slot; 
wherein the first strip extends into the slot of the second strip and the second strip extends into the slot of the first strip such that the first strip and the second strip intersect each other at the slot of the first strip and the slot of the second strip to present an interface location;
an overmolding material extending between the plurality of strips, wherein the overmolding material secures the plurality of strips together.

11. 	An aircraft structure comprising:
a skin panel having an exterior surface and an interior surface opposite the exterior surface;
a plurality of strips on the interior surface of the skin panel, wherein the plurality of strips have edges that are connected to the interior surface of the skin panel; and,
wherein the plurality of strips include a first strip defining a slot, and the plurality of strips include a second strip defining a slot;
wherein the first strip extends into the slot of the second strip and the second strip extends into the slot of the first strip such that the first strip and the second strip intersect each other;
an overmolding material on the interior surface of the skin panel, wherein the overmolding material extends between the interior surface of the skin panel and the plurality of strips, and the overmolding material secures the plurality of strips to the interior surface of the skin panel.
19.	A method of constructing an aircraft structure, the method comprising:
positioning a panel having an exterior surface and an interior surface opposite the exterior surface in a mold with the exterior surface of the panel contacting the mold;
positioning a plurality of strips on the interior surface of the panel with the plurality of strips arranged in an intersecting grid pattern, wherein the plurality of strips include a first strip defining a slot, and the plurality of strips include a second strip defining a slot, wherein the first strip extends into the slot of the second strip and the second strip extends into the slot of the first strip such that the first strip and the second strip intersect each other in the grid pattern;
closing the mold; and,
injecting an overmolding material into the mold and overmolding the interior surface of the panel and the plurality of strips with the overmolding material such that the overmolding material secures the plurality of strips together.
	21.	The aircraft structure of claim 1, further comprising:
a padup strip abutting the interior surface of the panel and configured to reinforce an area of the panel, wherein at least one of the plurality of strips cross the padup strip and the overmolding material secures the at least one of the plurality of strips to the padup strip. —

Add claim 22 as follows:
--	22.	The aircraft structure of claim 11, further comprising:
a padup strip abutting the interior surface of the skin panel and configured to reinforce an area of the skin panel, wherein at least one of the plurality of strips cross the padup strip and the overmolding material secures the at least one of the plurality of strips to the padup strip. —

Cancel claims 8 and 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of an aircraft structure comprising a panel and at least two strips each having a slot wherein the strips intersect each other at the location of the respective slots and an overmolding material that extends between the strips and secures the strips together or a method of making such a structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644